COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 Rosa Serrano,                                 '
                                                              No. 08-15-00290-CV
                            Appellant,         '
 v.                                                              Appeal from the
                                               '
 Pellicano Business Park LLC,                              County Court at Law No. 7
                                               '
                            Appellee.                       of El Paso County, Texas
                                               '

                                               '             (TC# 2012-DCV06341)

                                               '

                                          ORDER

       The Court GRANTS the Court Reporter=s request for an extension of time within

which to file the Reporter=s Record until February 29, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Leticia Dittmar, Court Reporter for the County Court at Law

No. 7, for El Paso County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before February 29, 2015.

       IT IS SO ORDERED this 2nd day of December, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)